23 F.3d 400NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Warren FLETCHER-EL, Petitioner-Appellant,v.William C. BRENNAN, Jr.;  Attorney;  Maureen Lamasney,Attorney;  David Simpson, Assistant StatesAttorney, Defendants-Appellees.
No. 93-7356.
United States Court of Appeals, Fourth Circuit.
Submitted April 21, 1994.Decided May 10, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  William M. Nickerson, District Judge.  (CA-93-3868-WN)
Warren Fletcher-El, pro se.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Warren T. Fletcher-El appeals the dismissal without prejudice of his 42 U.S.C. Sec. 1983 (1988) complaint for failure to exhaust, in which he attacked the validity of his conviction, and sought monetary and declaratory relief.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Fletcher-El v. Brennan, No. CA-93-3868-WN (D. Md. Oct. 3, 1993);   see Hamlin v. Warren, 664 F.2d 29, 32 (4th Cir.1981), cert. denied, 455 U.S. 911 (1982).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED